Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-31, drawn to a method of engrafting cells into a solid organ, classified in A61L27/3886.
II. Claims 32-60, drawn to a method of treating a solid organ, classified in A61L2430/00.
III. Claims 61-88, drawn to a patch graft with epithelial and mesenchymal cells, classified in A61L27/50.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods of engrafting mesenchymal and epithelial cells onto a solid organ. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally and structurally.  Invention I is functionally and structurally distinct from Invention II because Invention I requires a mixture of epithelial and mesenchymal stem cells that have been incorporated into a biomaterial having a first viscoelasticity property that promotes engraftment to a solid organ.  This is not required by Invention II.  Invention II can just involve a co-culture of cells on a patch.    Invention II requires that such engrafted cells be used a treatment method; this is not a requirement of Invention I.  For example, Invention I can be used as an in-vitro model to study cellular interactions.  The inventions would be classified differently in the CPC.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions differ structurally and functionally.  Invention I requires that a patch comprising a mixture of epithelial cells and mesenchymal cells be placed on a solid organ.  Invention III does not require that the patch be placed on a solid organ.  Invention III can involve placing the patch on just tissue (not a whole organ) in an in-vitro culture system.  Invention III requires that the patch allow for the production of secreted matrix metallo-proteinases (MMPS) and promote viability and immaturity of said epithelial and mesenchymal cells.  This requirement is not in Invention I.  The patch mentioned in Invention I can be induced to differentiate fully.   The inventions would be classified differently in the CPC.


Inventions III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the inventions are distinct structurally and functionally.  Invention II is a treatment method for an organ.  There is no requirement that Invention III be attached to an organ or even used in a living body.  For example, Invention III can be attached to tissue in an vitro-culture.  Invention III requires that the patch allow for the production of secreted matrix metallo-proteinases (MMPS) and for the promotion of viability and immaturity of said epithelial and mesenchymal cells.  This requirement is not in Invention II; the cells of Invention II can be induced to fully differentiate.   The inventions would be classified differently in the CPC.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching each invention would be a serious burden because each inventive entity would require a search that was not coextensive with another inventive entity.  Inventions I-II require that the patch be placed on a solid organ which is not required by Invention III.  Invention I requires that the cells (epithelial and mesenchymal) be placed into a biomaterial with a viscoelasticity; this is not required by Invention II.  Invention  II must be used for treatment purposes; however, this is not required in Inventions I or III.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species 
Species I—(Type of Organ)---This applies to the instant set of claims and any future set of claims.  Applicants must choose an organ from the following: liver, pancreas, intestine, lung, bile duct, thymus, thyroid, parathyroid, prostate, and vagina.  Applicants must choose one organ and all dependent claims associated with that specific organ.
Species II (Therapies)-- This applies to the instant set of claims and any future set of claims.  Applicants must select from 1. introducing cells, 2. Restoring cells, 3. increasing cell number, 4. improving functionality, and 5. treating a subject diagnosed with a pathological condition.  
Species III(Organ Damage)—This applies to the instant set of claims and any future set of claims.  Applicants must select from 1. Diseased, 2. Impaired, 3. Malfunctioning.
The species are independent or distinct because Species I involves different organs which are from different regions, carryout different biological functions, and are composed of different cell types.  Species II encompasses different therapies which affect the organ differently.  For example, introducing cells does not necessarily have to be done on a subject with a pathological condition.  Species III represents different types of organ damage.  For example, an impaired organ is not necessarily a diseased organ.  Searching all the species would involve searching that was not coextensive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 32, and 61 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are in different CPC groups and thus searching each one would not be coextensive.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632